REASONS FOR ALLOWANCE
1.	The following is an examiner’s statement of reasons for allowance: 
Claim 1 was amended to include limitations previously indicated allowable in dependent claim 2 in the Office action mailed on 03/25/2022.
	Regarding claim 1, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a dumbbell set, which comprises: (a) a plurality of dumbbells of different weights; (b) a plurality of adder weights with each adder weight having a cavity that is sized to receive any one of the dumbbells, wherein any one of the dumbbells is capable of being dropped down into the cavity of any one of the adder weights; and (c) a slide retainer that slides into a slideway on the any one of the adder weights to thereby secure the any one of the dumbbells to the any one of the adder weights, wherein the slide retainer is located vertically above the any one of the dumbbells when the any one of the dumbbells is received in the cavity and the slide retainer is installed in the slideway.
Claims 3-4, and 18-20 depend either directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable.

Claim 5 was amended into independent form to include limitations previously indicated allowable in the Office action mailed on 03/25/2022.
	Regarding claim 5, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a dumbbell set, which comprises: (a) a plurality of dumbbells of different weights; (b) a plurality of adder weights with each adder weight having a cavity that is sized to receive any one of the dumbbells, wherein any one of the dumbbells is capable of being dropped down into the cavity of any one of the adder weights; and (c) a slide retainer that slides into a slideway on the any one of the adder weights to thereby secure the any one of the dumbbells to the any one of the adder weights, wherein the any one of the dumbbells when the any one of the dumbbells when received in the cavity of the any one of the adder weights rests upon a lower support surface provided adjacent a bottom of the cavity.
Claims 6-10 depend either directly or indirectly from claim 5 and are allowable for all the reasons claim 5 is allowable.
	
Claim 11 was amended into independent form to include limitations previously indicated allowable in the Office action mailed on 03/25/2022.
	Regarding claim 11, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a dumbbell set, which comprises: (a) a plurality of dumbbells of different weights; (b) a plurality of adder weights with each adder weight having a cavity that is sized to receive any one of the dumbbells, wherein any one of the dumbbells is capable of being dropped down into the cavity of any one of the adder weights; and (c) a slide retainer that slides into a slideway on the any one of the adder weights to thereby secure the any one of the dumbbells to the any one of the adder weights, wherein the slideway and the slide retainer when installed in the slideway are located on a top surface of the adder weight.
Claims 12-17 depend either directly or indirectly from claim 11 and are allowable for all the reasons claim 11 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW S LO/Primary Examiner, Art Unit 3784